—Motion for stay denied. Memorandum: Plaintiff moves "for an order pursuant to CPLR 5519 (c) and 2201 staying further proceedings in the Supreme Court * * * pending resolution of this appeal.” The motion is not properly brought under CPLR 5519 since that section concerns stays of "proceedings to enforce the judgment or order appealed from” (CPLR 5519 [a]). An application for a stay of proceedings is properly brought under CPLR 2201. In this case, therefore, we deny the motion without prejudice to apply to "the court in which [the] action is pending” (CPLR 2201). Present — Dillon, P. J., Callahan, Denman, Boomer and Schnepp, JJ.